OPINION OF THE COURT
Per Curiam.
On February 25, 1999, the respondent pleaded guilty in the County Court, Nassau County, before the Honorable Donald E. Belli, to five counts of grand larceny in the third degree, in violation of Penal Law § 155.35, and one count of scheme to defraud in the first degree, in violation of Penal Law § 190.65 (1) (b).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., O’Brien, Ritter, Joy and Schmidt, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Sydney Friedler, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sydney Friedler is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to an*3other an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.